DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Papasakellariou (Pub. No. 20170273056).
- With respect to claims 1, 11 and 20, Papasakellariou teaches a communications apparatus, comprising a processor; and a memory storing a computer program for execution by the processor, the computer program including instructions for: receiving physical downlink control channels (PDCCHs), wherein the PDCCHs are used to schedule physical downlink shared channels (PDSCHs) (e.g. par. 261 discloses “a DCI format scheduling a PDSCH transmission from an eNB to a UE in a cell indicates a number of DL DCI formats transmitted from the eNB to the UE in a SF and scheduling PDSCH transmissions in cells with indexes up to the cell index while a value of a total DAI field indicates a total number of DL DCI formats transmitted from the eNB to the UE in the SF”), and wherein the PDCCHs comprise a PDCCH in a first PDCCH set and a PDCCH in a second PDCCH set (par. 273 discloses “the first UL DCI format does not include a DAI field, and the UE determines a second HARQ-ACK codebook for transmission in the second PUSCH 2870 based either on a DAI field in a second UL DCI format scheduling the second PUSCH transmission”); generating a first codebook and a second codebook, wherein the first codebook corresponds to the first PDCCH set, wherein the second codebook corresponds to the second PDCCH set (e.g. step. 2820 in Fig. 28), and wherein the first PDCCH set and the second PDCCH set correspond to different values of codebook identification information of the PDCCHs; and sending one or both of the first codebook and the second codebook (e.g. step transmit HARQ-ACK decision in Fig. 28).  

* Regarding to claims with optional language “OR” which only one step selected to exam.
- With respect to claims 2, 12, Papasakellariou teaches wherein the instructions for sending the one or both of the first codebook and the second codebook include instructions for: sending the one or both of the first codebook and the second codebook in a first time unit, wherein the first time unit is associated with the first PDCCH set, and wherein the first time unit is associated with the second PDCCH set (e.g. Fig. 34 shows timing for transmitting HARQ-ACK).  

- With respect to claims 4-5, 14-15, Papasakellariou teaches wherein a first value of codebook identification information of each PDCCH in the first PDCCH set is a first preset value, wherein a second value HW 85825352USo6-51-of codebook identification information of each PDCCH in the second PDCCH set is a second preset value, and wherein the first preset value is different from the second preset value (see par. 133-134).  
- With respect to claims 6, 16, Papasakellariou teaches wherein the first codebook is generated based on downlink assignment index (DAI) information of each PDCCH in the first PDCCH set, and wherein the second codebook is generated based on DAI information of each PDCCH in the second PDCCH set (see par. 261).  
- With respect to claims 8-9, 17-18, Papasakellariou teaches wherein the first uplink resource and the second uplink resource do not overlap in a time domain (e.g. Fig. 34 shows timeline of UL); and wherein the instructions for sending the one or both of the first codebook and the second codebook include instructions for sending the first codebook on the first uplink resource, and sending the second codebook on the second uplink resource (Fig. 28 discloses uplink HARQ-ACK and Fig. 30 determining resources for HARQ-ACK).  
- With respect to claims 10, 19, Papasakellariou teaches wherein the instructions for sending the one or both of the first codebook or the second codebook include instructions for: performing, in response to a priority of the first codebook being higher that a priority of the second codebook, sending the first codebook on the first uplink resource, and not sending the second codebook on the second uplink resource; performing, in response to the priority of the first codebook being lower that the priority of the second codebook, sending the second codebook on the second uplink resource, and not sending the first codebook on the first uplink resource (e.g. par. 269 discloses priority over transmission of HARQ-ACK).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471